Citation Nr: 0729082	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-32 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than April 21, 2002, 
for the award of Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.  The appellant is the veteran's son.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which determined that the appellant was entitled to DEA 
benefits from April 21, 2002.  The appellant subsequently 
perfected an appeal regarding the effective date assigned for 
his award.

In March 2005, the Board remanded the claim so that the 
appellant could be scheduled for a hearing at the RO to be 
conducted by a traveling Veterans Law Judge.  By letter of 
November 2006 he was notified that this hearing was to take 
place on January 2007.  He failed to report.  


FINDINGS OF FACT

1.  In July 2001, the RO determined that the veteran was 
entitled to a total and permanent disability rating based on 
service-connected disabilities (TDIU) and found basic 
eligibility to DEA benefits, effective September 18, 2000.

2.  The appellant's Application for Dependents' Educational 
Assistance was received by the RO on April 21, 2003.  


CONCLUSION OF LAW

The criteria were not met for entitlement to DEA benefits 
pursuant to Chapter 35, Title 38, United States Code, for the 
period of enrollment prior to April 21, 2002.  38 C.F.R. 
§§ 21.1029, 21.4131 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The material facts relevant to the appellant's claim are not 
in dispute.  On July 26, 2001, the RO determined that the 
veteran's service connected disabilities were totally and 
permanently disabling.  In addition to granting benefits 
based on individual unemployability, the RO established basic 
eligibility to DEA benefits, effective September 18, 2000.  
The veteran was notified of this decision on August 7, 2001.  

The appellant filed an Application for Survivors' and 
Dependents' Educational Assistance (VA Form 22-5490) for 
school attendance on April 21, 2003, and three days later a 
VA Form 21-1999 (Enrollment Certification) was received by VA 
from the Office of the Register at Hunter College.  The 
latter document shows that the appellant's enrollment began 
on August 27, 2001.  

In April 2003 correspondence, the RO informed the appellant 
that while he could chose certain dates to begin his 
DEA/Chapter 35 benefits, VA was unable to pay education 
benefits for any period of education prior to one year before 
April 21, 2003, i.e., the date that his claim was received.  
Thus, VA informed the appellant that it was unable to pay for 
a period of enrollment prior to April 21, 2002.

In correspondence returned to VA from the appellant, and 
received in May 2003, the appellant indicated that "I chose 
August 7, 2001 as the beginning date for my DEA benefits."  

The RO informed the appellant by letter of May 2003 that VA 
regulations prevented payment for training he took more than 
one year before his claim was received.  The appellant was 
advised that his claim was received on April 21, 2003, which 
was more than one year after his enrollment at Hunter College 
on August 27, 2001.  Therefore, the appellant was advised 
that VA could begin to pay for his education benefits 
starting on April 21, 2002, one year before the date that his 
claim was received.

As part his May 2003 notice of disagreement the appellant 
asserted that he was told by an unnamed VA employee at the 
Bronx Vet Center in August 2002 that he could not receive VA 
education benefits, as he was over the age limit.  He added 
that he was 24 years old at that time.  He added that he was 
later informed by his sister in April 2003 that the age limit 
was 26 years old, and not 24 years old.  He essentially 
argues that misinformation supplied him by a VA employee 
caused him to only receive part of his award, and not the 
full amount. 

A June 2003 letter from the VA Medical Center in Bronx, New 
York informed that VA Regional Processing Office in Buffalo, 
New York, that attempts to contact the VA employee who 
allegedly told the appellant the erroneous information in 
August 2002 had proven unsuccessful.  

Basic eligibility for Chapter 35 Dependents' Educational 
Assistance (DEA) benefits is established for a claimant in 
one of several ways, including status as the child of a 
veteran who has a total and permanent disability rating due 
to service-connected disabilities (TDIU).  See 38 U.S.C.A. 
§ 3501(a)(1)(A) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 
(2006).

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his 18th birthday or the 
date of his successful completion of secondary schooling, 
whichever is the earlier date.  38 C.F.R. § 21.3041(a) 
(2006).  This beginning date may be tolled in certain 
situations, including when the veteran's permanent and total 
disability rating is assigned after the child reaches age 18, 
but before the child becomes 26 years old.  See 38 C.F.R. 
§ 21.3041(b)(2)(ii) (2006).  In that case, the beginning date 
of eligibility will be the effective date of the TDIU rating 
or the date of notification to the veteran of such rating, 
whichever is more advantageous to the child.  Id.

In order for a child to claim eligibility for DEA benefits 
for pursuit of a program of education, however, the child 
must file a formal claim with VA.  See 38 U.S.C.A. § 3513 
(West 2002); 38 C.F.R. § 21.1030 (2006).  The date of claim 
is the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  If the child files an 
informal claim and then files a formal claim within one year 
of the date that VA subsequently requested a formal 
application for benefits, the date of claim is normally 
construed as the date that VA received the informal claim.  
See 38 C.F.R. § 21.1029(b) (2006).

To determine the merits of the appellant's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 35 educational 
assistance benefits.  The regulation pertaining to the 
commencing date for an award of educational assistance 
provides that if the award is the first award of educational 
assistance for the program of education, the commencing date 
will be the later of:  (1) the date the educational 
institution certifies as the beginning of the educational 
program; (2) one year before the date of claim as determined 
by 38 C.F.R. § 21.1029(b); (3) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.4131.

Title 38, Code of Federal Regulations, Section 21.1029 
provides that the date of claim is the date on which a valid 
claim or application for educational assistance is considered 
to have been filed with VA, for purposes of determining the 
commencing date of an award of educational assistance.  
Section 21.1029(b)(1) states that if an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Section 21.1032, the date of claim, subject to 
the provisions of paragraph (b)(3) of this section, is the 
date VA received the informal claim.  Section 21.1029(b)(2) 
mandates that if a formal claim is filed other than as 
described in paragraph (b)(1) of this section, the date of 
claim, subject to the provisions of paragraph (b)(3) of this 
section, is the date VA received the formal claim.  Lastly, 
section 21.1029(b)(3) requires that if a formal claim itself 
is abandoned and a new formal or informal claim is filed, the 
date of claim is as provided in paragraph (b)(1) or (b)(2) of 
this section, as appropriate.  38 C.F.R. § 21.1029(b).

The record reflects that the appellant's application for DEA 
benefits was received by the RO on April 21, 2003.  The 
appellant essentially contends that due to his receiving 
"material false information" by a VA employee in August 
2002, he did not file a claim at that time, but rather in 
April 2003.  Unfortunately, efforts by VA to locate this VA 
employee, who the appellant did not name, have proven to be 
unsuccessful.

Understandably, the appellant feels that had not he been 
provided "materially false" information in August 2002 he 
would have filed his claim at that time.  The Board, however, 
is bound by the applicable law and regulations when 
determining claims for VA benefits.  The regulations are 
binding on all who seek to come within their sphere, 
"regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260 
(1990), (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 385 (1947)).  Indeed, even assuming that the appellant 
was given poor advice, case law holds that, "erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits."  McTighe v. Brown, 7 
Vet.App. 29, 30 (1994), relying upon OPM v. Richmond, 496 
U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990).

With regard to the appellant's claim, the regulatory criteria 
governing commencement dates of awards of Chapter 35 
educational assistance benefits are clear and specific.  
Pursuant to these criteria, and based upon the only 
documented date in which the receipt of a claim for 
educational assistance benefits was received (April 21, 
2003), there is no basis upon which to grant the appellant 
Chapter 35 benefits for his period of enrollment prior to 
April 21, 2002.  See Taylor v. West, 11 Vet. App. 436 (1998) 
(educational benefits denied under Chapter 30 where the 
commencing date was after the enrollment period).

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the Veterans Claims Assistance Act 
(VCAA) are implicated.  Enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).

As there is no dispute as to the facts of this case relating 
to the underlying issue of whether the appellant is entitled 
to an earlier effective date for payment of claimed VA 
benefits, and since the Board has denied the claim as a 
matter of law, there is no issue as to whether VA has 
complied with its duty to notify or assist the appellant and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis, 6 Vet. App. at 430.




ORDER

Entitlement to an effective date earlier than April 21, 2002, 
for the establishment of basic eligibility for Dependent's 
Education Assistance (DEA), pursuant to Chapter 35 of Title 
38, United States Code is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


